Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “the first side of the common peripheral edge intersecting with the second side of the common peripheral edge to form a corner; the microcapillary strip having an outer edge, and the outer edge forms an angle with the second side of the common peripheral edge at the corner” in claim 1, “wherein the microcapillary strip is composed of a matrix material, (i) the matrix material has a material surface tension (M-surface tension) from 15 dyn/cm to 32 dyn/cm as measured in accordance with ASTM D 2578, and the liquid has a liquid surface tension (L-surface tension) greater than or equal to 70 dyn/cm as measured in accordance with ASTM D 2578; or (ii) the matrix material has a material surface tension (M-surface tension) from greater than 32 dyn/cm to 50 dyn/cm as measured in accordance with ASTM D 2578, and the liquid has a liquid surface tension (L-surface tension) less than 70 dyn/cm as measured in accordance with ASTM D 2578” in claim 6, and “the side seals and the edge seal abut the microcapillary strip and do not collapse the microcapillary strip” in claim 10. The closest prior arts are Pereira (US PG PUB 2016/0016679), Singleton (US PG PUB 2008/0164288), and Gueret (US PG PUB 2003/0123919). The prior arts teach pouches with microcapillary sections but do not teach the overall structure of the pouch and their inter-connected relationship with the microcapillary strips. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-6, 8, 10, and 12-15 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754